Citation Nr: 1027274	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  05-36 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss 
disability.

2.  Entitlement to service connection for adult acne

3.  Entitlement to service connection for chloracne as to 
exposure to herbicides.

4.  Entitlement to service connection for recurrent fatty tissue 
cysts, to include as due to exposure to herbicides.

5.  Entitlement to an initial disability rating in excess of 30 
percent for the period prior to February 20, 2007, and in excess 
of 50 percent for the period beginning February 20, 2007, for 
posttraumatic stress disorder (PTSD). 

6.  Entitlement to a disability rating in excess of 10 percent 
for the period prior to January 8, 2007, to include a separate 
compensable evaluation for right knee instability; in excess of 
30 percent from March 1, 2008, through September 23, 2008; and in 
excess of 60 percent for the period beginning September 24, 2008; 
for right knee arthritis, status post total right knee 
arthroplasty.  

REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from October 1968 to 
November 1971, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision and an October 2005 
decision review officer (DRO) decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

The Board notes that the Veteran was originally granted 
entitlement to service connection for right knee arthritis with 
an evaluation of 10 percent.  In January 2007, the Veteran 
underwent total knee arthroplasty, at which time he was assigned 
a 100 percent schedular disability rating through February 27, 
2008.  On March 1, 2008, the Veteran's right knee arthritis, 
status post total knee arthroplasty, was reduced to 30 percent, 
the minimum schedular rating for this disability.  The Veteran's 
disability rating for his right knee arthritis, status post total 
knee arthroplasty, was increased to 60 percent, effective 
September 24, 2008, which is the maximum schedular rating for 
this disability.  

In connection with this appeal the Veteran testified at a hearing 
before the undersigned Veterans Law Judge at the RO in May 2008.  
A transcript of the hearing is associated with the claims file. 

This case was previously before the Board in July 2008, at which 
time the Board denied the Veteran's claim of entitlement to 
service connection for chloracne and remanded the other issues 
currently before the Board for additional development.  The 
Veteran appealed the Board's denial of entitlement to service 
connection for chloracne to the United States Court of Appeals 
for Veterans Claims (Court).  In November 2009, the Court granted 
a joint motion of the parties, vacated the Board's decision, and 
remanded the case to the Board for action consistent with the 
joint motion.

The Board notes that even though the case was before the Court, 
the Appeals Management Center (AMC), in Washington, D.C., took 
action on the issues that were remanded by the Board in the July 
2008 decision.  After their compliance with the July 2008 remand 
directives, the AMC returned the issues to the Board for further 
appellate action.  The Board has consolidated the remand from the 
Court with the issues returned to the Board from the AMC into a 
single decision.

The issue of entitlement to service connection for 
tinnitus has been raised by the record.  This issue has 
not been adjudicated by the RO.  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the RO for appropriate action.

The issues of entitlement to service connection for acne and 
chloracne are addressed in the REMAND that follows the order 
section of this decision.




FINDINGS OF FACT

1.  Bilateral hearing loss disability is etiologically related to 
noise exposure sustained during the Veteran's active service.  

2.  Recurrent fatty tissue cysts have not been diagnosed during 
the pendency of this claim.

3.  For the period prior to January, 24, 2006, the occupational 
and social impairment from the Veteran's PTSD more nearly 
approximated deficiencies in most areas than reduced reliability 
and productivity.

4.  For the period beginning January, 24, 2006, the occupational 
and social impairment from the Veteran's PTSD has more nearly 
approximated total than deficiencies in most areas.

5.  Prior to his January 2007 total right knee arthroplasty, the 
Veteran's right knee arthritis was manifested by X-ray evidence 
of degenerative changes; at worst, flexion to 95 degrees; and 
pain.

6.  From July 28, 2005, to January 8, 2007, the Veteran had mild 
instability in his right knee.

7.  From March 1, 2008, to September 23, 2008, the Veteran's 
right knee arthritis, status post total knee arthroplasty, was 
manifested by some pain and tenderness, but there was no evidence 
of intermediate degrees of residual weakness, pain, or limitation 
of motion.

8.  From September 24, 2008, the Veteran's right knee arthritis, 
status post total knee arthroplasty, is manifest by pain, 
weakness, stiffness, lack of endurance, and additional functional 
limitation due to pain on repetitive motion.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in active 
duty.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2009).

2.  Recurrent fatty tissue cysts were not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009).

3.  The criteria for a disability rating of 70 percent, but not 
higher, for PTSD for the period prior to January, 24, 2006, have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2009).

4.  The criteria for a disability rating of 100 percent for PTSD 
from January, 24, 2006, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2009).  

5.  The criteria for a disability rating in excess of 10 percent 
for the period prior to January 8, 2007, for right knee 
arthritis, status post total knee arthroplasty, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2009).

6.  The criteria for a disability rating of 10 percent, but not 
higher, for the period prior to January 8, 2007, for right knee 
instability have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2009).

7.  The criteria for a disability rating in excess of 30 percent, 
for the period from March 1, 2008, through September 23, 2008, 
for right knee arthritis, status post total knee arthroplasty, 
have not been met.   38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Codes 5055 (2009).

8.  The criteria for a disability rating in excess of 60 percent, 
for the period beginning September 24, 2008, for right knee 
arthritis, status post total knee arthroplasty, have not been 
met.   38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5055 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

The record reflects that the Veteran was mailed a letter in March 
2005 advising him of what the evidence must show and of the 
respective duties of VA and the claimant in obtaining evidence.  
In October 2006, the Veteran was mailed a letter providing him 
with notice with respect to the disability-rating and effective-
date elements of his claims.  

Although the Veteran was not provided adequate notice until after 
the initial adjudication of the claim, the Board finds that there 
is no prejudice to the Veteran in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the completion of all 
indicated development the claim was readjudicated.  There is no 
indication or reason to believe that the ultimate decision on the 
merits of the claim would have been different had complete VCAA 
notice been provided at an earlier time.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be 
cured by a new VCAA notification followed by a readjudication of 
the claim).  

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claim.  The RO made attempts to 
obtain the Veteran's service treatment records (STRs); however, 
in August 2004 the RO made a formal finding that the Veteran's 
STRs were unavailable.  However, of record are copies of the 
Veteran's STRs, which were submitted by the Veteran.  VA Medical 
Center treatment records have been obtained.  The Veteran was 
afforded the appropriate VA examinations.  Neither the Veteran 
nor his representative has identified any outstanding evidence, 
to include medical records, which could be obtained to 
substantiate the claim.  The Board is also unaware of any such 
evidence.

In sum, the Board is satisfied that any procedural errors in the 
RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran. Accordingly, 
the Board will address the merits of the claim.

Legal Criteria

Service Connection

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303

For the purpose of applying the laws administered by VA, impaired 
hearing will be considered a disability when the auditory 
threshold for any of the frequencies of 500, 1000, 2000, 3000 and 
4000 Hertz is 40 decibels or greater; the auditory thresholds for 
at least three of these frequencies are 26 decibels or greater; 
or speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.

A Veteran who, during active military, naval or air service 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent 
unless there is affirmative evidence to establish the Veteran was 
not exposed to an herbicide agent during such service.  The last 
date on which the Veteran shall be presumed to have been exposed 
to an herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  Service in the 
Republic of Vietnam includes service in the waters offshore or 
service in other locations if the conditions of service involved 
duty or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).

If a Veteran was exposed to a herbicide agent during active 
service, service connection may be granted on a presumptive basis 
for certain diseases, but none of the Veteran's claimed 
disabilities is among the diseases subject to this presumption.  
See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).

General Disability Rating

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify the 
disease and the disability therefrom are sufficient; and above 
all, a coordination of rating with impairment of function will be 
expected in all cases. 38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The evaluation of the same disability under various diagnoses is 
to be avoided. 38 C.F.R. § 4.14.  However, this does not preclude 
the assignment of separate evaluations for separate and distinct 
symptomatology where none of the symptomatology justifying an 
evaluation under one diagnostic code is duplicative of or 
overlapping with the symptomatology justifying an evaluation 
under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).

Right Knee Arthritis Disability Rating Criteria

The provisions of 38 C.F.R. § 4.40 state that the disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, strength, 
speed, coordination, and endurance.  According to this 
regulation, it is essential that the examination on which ratings 
are based adequately portrays the anatomical damage, and the 
functional loss, with respect to these elements.  In addition, 
the regulations state that the functional loss may be due to 
pain, supported by adequate pathology and evidenced by the 
visible behavior of the Veteran undertaking the motion.  Weakness 
is as important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint under 
38 C.F.R. § 4.45.  See, in general, DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Under Diagnostic Code 5010, traumatic arthritis is rated under 
Diagnostic Code 5003.  That code provides that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major joint 
or group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Knee impairment with recurrent subluxation or lateral instability 
warrants a 10 percent evaluation if it is slight; a 20 percent 
evaluation if it is moderate; or a 30 percent evaluation if it is 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Limitation of flexion of the knee warrants a noncompensable 
rating if flexion is limited to 60 degrees; a 10 percent rating 
if flexion is limited to 45 degrees; and a 20 percent rating is 
flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

Limitation of extension of the knee warrants a noncompensable 
rating if extension is limited to five degrees; a 10 percent 
rating is extension is limited to 10 degrees; and a 20 percent 
rating is flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

The removal of semilunar cartilage warrants a 10 percent rating 
if it is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

The VA General Counsel has held that a claimant who has arthritis 
and instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, while cautioning that any such 
separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 
1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

The VA General Counsel also has held that separate ratings under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of 
the leg) and Diagnostic Code 5261 (limitation of extension of the 
leg) may be assigned for disability of the same joint. VAOGCPREC 
9-2004 (September 17, 2004).

Following the prosthetic replacement of a knee joint, a 100 
percent rating will be assigned for one year.  Thereafter, a 60 
percent rating is warranted if there are chronic residuals 
consisting of severe painful motion or weakness in the affected 
extremity.  With intermediate degrees of residual weakness, pain 
or limitation of motion, rate by analogy to Diagnostic Code 5256, 
5261, or 5262, with a minimum rating of 30 percent.  38 C.F.R. § 
4.71a, Diagnostic Code 5055.

PTSD Disability Rating Criteria

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
which provides that a 30 percent disability rating is warranted 
for PTSD if it is productive of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).  

A 50 percent disability rating is warranted for PTSD when there 
is occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing effective work and social relationships.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

A 70 percent disability rating is warranted for PTSD when there 
is occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and inability to 
establish and maintain effective relationships.  38 C.F.R. § 
4.130, Diagnostic Code 9411.

The maximum schedular rating of 100 percent is warranted for PTSD 
when there is total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.


Burden of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service Connection for Bilateral Hearing Loss Disability 

A review of the Veteran's DD Form 214 shows that the Veteran's 
military occupational specialty was film specialist.  
Additionally, the Veteran's DD Form 214 shows that he served in 
the Republic of Vietnam from November 1970 to November 1971.  The 
Veteran has reported that while serving in Vietnam he was exposed 
to hazardous noise in the form of helicopter noise and excessive 
firebase artillery.  He also reported an incident where he 
excited a helicopter and approximately 10 seconds later, the 
helicopter was bombed and subsequently exploded.  The Veteran 
reported an onset of hearing loss at that time.

A review of the Veteran's available STRs is negative for 
complaints of or treatment for hearing loss while the Veteran was 
on active duty.  However, the Veteran received an audiogram at 
both his enlistment examination in February 1968 and his 
separation examination in November 1971.  The Veteran's 
audiometric testing results at the time of his enlistment were as 
follows:



Hertz (Hz)        |1000   |2000   |3000   |4000   
Right                | 0        | 0        | 0        
| 0      
Left                  | 10      | 0        | 0        
| 5

At the time of his enlistment into active service, the Veteran 
was found fit for active duty and there was no indication from 
the examination report that the Veteran had ever experienced 
problems with his ears or trouble hearing.

The Veteran's audiometric testing results at the time of his 
separation from active service were as follows:

      Hertz (Hz)        |1000   |2000   |3000   |4000   
Right                | 20      | 20      | 5        | 
5      
Left                  | 20      | 5        | 10      | 
10

While at the time of his separation from active service the 
Veteran did not have hearing loss for VA purposes, the 
audiometric testing results show that the Veteran had a 
significant shift in his hearing ability from the time of his 
enlistment examination in February 1968 to the time of his 
separation examination in November 1971.

Additionally, the Board concedes that the Veteran sustained 
acoustic trauma while serving on active duty. 

In September 2008, the Veteran was afforded a VA audiological 
evaluation.  At that time the Veteran reported the above 
described military noise exposure.  Additionally, he reported 
that his post service noise exposure consisted of working as a 
school teacher, working on a dairy farm, and doing forestry work.  
The Veteran reported that he had no recreational noise exposure.  
After audiometric testing was completed, the VA examiner 
diagnosed the Veteran with bilateral, mild to moderate 
sensorineural hearing loss.  The examiner was also asked to 
provide an opinion regarding the etiology of the Veteran's 
bilateral hearing loss.  The examiner reported that the claims 
files were provided and reviewed before the audiological 
evaluation was performed.  It was the opinion of the examiner 
that it was at least as likely as not that the Veteran's 
bilateral hearing loss disability was etiologically related to 
the excessive military noise exposure he experienced while 
serving in Vietnam.

Later in September 2008, additional service records were provided 
to the VA examiner for review and the VA examiner was asked to 
provide an addendum opinion.  At that time the VA examiner 
reported that since the Veteran had essentially normal hearing 
acuity at the time of his separation from active service, the 
examiner revised her opinion and opined that it was less likely 
as not that the Veteran's hearing loss was related to his active 
service.

Greater weight may be placed on one physician's opinion than 
another's depending on factors such as the reasoning employed by 
the physicians and whether (and the extent to which) they 
reviewed prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, while the 
findings of a physician are medical conclusions that the Board 
cannot ignore or disregard, Willis v. Derwinski, 1 Vet. App. 66 
(1991); the Board is free to assess medical evidence and is not 
obligated to accept a physician's opinion.  Wilson v. Derwinski, 
2 Vet. App. 614 (1992).

The Board finds that the VA examiner's addendum opinion is 
inadequate to serve as the basis of a denial of entitlement to 
service connection for bilateral hearing loss disability.  In 
this regard, the Board notes that the Court has held that, even 
though disabling hearing loss may not be demonstrated at 
separation, a Veteran may nevertheless establish service 
connection for a current hearing loss disability by submitting 
evidence that the current disability is related to service.  
Hensley v. Brown, 5 Vet. App. 155 (1993).   In this case, while 
the Veteran may not have had hearing loss for VA purposes at the 
time of his separation from active service, as discussed above, 
there is evidence that his hearing acuity underwent a significant 
shift while he was serving on active duty.  

Additionally, the Veteran reported trouble hearing while in 
active service.   The Veteran is competent to report when he 
first experienced difficulty hearing and that he has continued to 
experience difficulty hearing since active service.  See Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 
398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
Moreover, the Board finds the Veteran to be credible.  The Board 
notes that the examiner failed to account for the Veteran's 
subjective reports of hearing loss while on active duty in her 
addendum opinion. 

Lastly, the opinions provided by the VA examiner are inconsistent 
with each other and as such, are not definitive conclusions, but 
merely evidence that must be weighed with all the other evidence 
of record.

In sum, while the VA examiner provided both a positive and a 
negative medical opinion, there is evidence of record that the 
Veteran's hearing acuity underwent a significant shift while he 
was in active service, and the Veteran has reported that he has 
experienced bilateral hearing loss since his noise exposure in 
active service.   Therefore, the Board finds that the evidence in 
favor of the claim of entitlement to service connection for 
bilateral hearing loss disability is at least in equipoise with 
that against the claim.  As such, the benefit of the doubt must 
be resolved in favor of the Veteran.

Accordingly, entitlement to service connection for bilateral 
hearing loss disability is warranted.

Service Connection for Recurrent Fatty Tissue Cysts

A review of the Veteran's available STRs is negative for 
complaints of or treatment for fatty tissue cysts while the 
Veteran was on active duty.  Additionally, the Veteran's November 
1971 separation examination report indicates that the Veteran's 
skin was clinically normal at the time of his separation from 
active service.

Post-service medical records do show that the Veteran had a 
sebaceous cyst on his scalp in September 1990 and another cyst on 
his right index at the base of the nail bed in July 2002.  There 
is no evidence of a reoccurrence of the cysts since July 2002. 

At his September 2008 VA skin examination, the Veteran reported 
that approximately 20 years ago he had two "fatty cysts" on the 
vertex of his head.  The Veteran reported that the cysts were 
excised and sent to pathology, where it was determined that they 
were benign.  He also reported having cysts on his back, which he 
described as sebaceous cysts that exuded white matter when 
squeezed.  He reported that he had not had surgical intervention 
for the "cysts" on his back and reported that he had no current 
problem with fatty cysts.  Upon physical examination, the 
examiner noted that there were no fatty tissue cysts present.  
The examiner diagnosed the Veteran with a history of benign 
lipomas, status post excision.  Based on the history provided by 
the Veteran, the examiner opined that the fatty tissue cysts that 
the Veteran had removed were not at least as likely as not 
related to his active military service.

Additionally, as stated above, fatty tissue cysts are not a 
condition which is subject to presumptive service connection as a 
result of exposure to herbicides.  38 C.F.R. § 3.309 (e).  

While the Board finds the Veteran to be sincere in his belief 
that the fatty tissue cysts he had removed some years ago are a 
result of his active service, to include as due to exposure to 
herbicides, there is no competent evidence of a nexus between the 
cysts and the Veteran's active service.  In essence, the evidence 
of a nexus between the cysts and his active service is limited to 
the Veteran's own statements.  This is not competent evidence of 
the alleged nexus because the Veteran, as a layperson, is not 
competent to render an opinion concerning medical causation.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007); Grover v. West, 12 
Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

In sum, there is no evidence that the Veteran has a current 
diagnosis of fatty tissue cysts and there is no evidence that his 
previous fatty tissue cysts were related to his active service.  
Accordingly, the Board must conclude that the preponderance of 
the evidence is against this claim. 


Evaluation of PTSD

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
PTSD.  The Board has found nothing in the historical record that 
would lead to the conclusion that the current evidence of record 
is not adequate for rating purposes.  Moreover, the Board is of 
the opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical histories 
and findings pertaining to this disability.

The Veteran was afforded a VA examination in July 2003.  At that 
time, the Veteran reported experiencing nightmares that were 
extremely vivid and torturous to him.  The Veteran reported 
having trouble sleeping through the night unless he took a 
sleeping pill.  He described himself as avoidant of people and 
crowds and reported that he did not like to attend such things as 
school functions, fireworks, or parades.  He reported that he was 
generally on guard and anxious, that he would wake at the 
slightest noise, and that he was easily startled by sudden 
approaches or loud noises.  He reported that he thought about 
Vietnam on a relatively frequent basis and that such thoughts 
caused him to be uncomfortable.  He reported that his ability to 
get along with people had measurably decreased over the years and 
that he left the University where he had taught to run his own 
farm because it allowed him to be isolated and keep away from 
other people.  He reported that his existence was essentially 
solitary.  

Upon mental status examination, the Veteran was alert and 
oriented in all three spheres.  The Veteran was in good contact 
with routine aspects of reality and showed no signs or symptoms 
of psychosis.  He spoke in normal tones and rhythm, and his 
speech was organized and goal directed.  The Veteran's mood was 
slightly depressed and dysphoric with a mild dampening and slight 
blunting of his affect.  He was not in any acute distress and was 
not manifestly anxious in any way.  His manner was pleasant and 
cordial.  He seemed uncomfortable and on edge about presenting 
his situation and about talking about his experiences in Vietnam.  
There also appeared to be some anxiety and nervousness about the 
outcome of his claim.  Memory and intellect appeared to be intact 
and of well above-average capacity.  There were no major 
impediments in insight or judgment with regard to normal everyday 
affairs.

The examiner reported that the overall clinical impression was of 
moderate PTSD.  He reported that the Veteran appeared to be 
benefiting from psychotropic medication and frequent counseling.  
It appeared that the Veteran's symptoms became more prominent 
after he was unable to engage in a great deal of time-consuming 
and attention-diverting activity due to limitations caused by 
other physical disabilities.  The examiner noted that while the 
Veteran's PTSD symptoms appeared to be moderate, the Veteran did 
have some distress and anxiety about other factors in his life.  
The examiner assigned a Global Assessment of Functioning (GAF) 
score of approximately 60.

The GAF score is based on a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical continuum 
of mental health-illness."  American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth 
Edition (DSM-IV).  The GAF Scale score is based on all of the 
Veteran's psychiatric impairments.  A GAF score of 31-40 
indicates some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant), or 
a major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., depressed 
man avoids friends, neglects family, and is unable to work).  A 
GAF score of 41-50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 51-60 represents moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with coworkers).

While particular GAF scores are not contained in the VA schedule 
of ratings for mental disorders, 38 C.F.R. § 4.130, they are a 
useful tool in assessing a Veteran's disability and assigning 
disability evaluations.  However, they are just one of many 
factors considered when determining an evaluation.

The Veteran was afforded another VA examination in November 2008 
to determine the current severity of his PTSD symptoms.  At that 
time the Veteran reported having trouble sleeping, despite the 
use of sleeping medication.  He reported that the quality of his 
sleep was such that he was often fatigued during the day and 
would often take naps.  He reported experiencing daytime 
flashbacks in response to the sounds and sights of helicopters, 
the sight of flip flop footwear that reminded him of the civilian 
Vietnamese footwear, and the sight of individuals who were of 
"Oriental" descent.  He also reported being jumpy to any loud 
and unexpected noises.  The Veteran reported that he mostly spent 
his time around his home, gardening, raising cows and chickens, 
and completing other household chores.  The Veteran reported that 
he had been back to Vietnam no less than 6 times so that he could 
"just deal" with his problems.  The Veteran reported that with 
the exception of his time in Vietnam, he remained a loner who 
preferred to be alone unless he needed to go to medical 
appointments.  He reported that he avoided crowded public 
situations such as shopping centers.  He also reported having 
difficulty with affection toward family members, but denied any 
physical agitation or abuse.  However, he reported that he could 
and did "blow up" and engage in some verbal abuse that 
immediately would result in him "walking away" in order to 
"collect" himself.  

Upon mental status examination the Veteran was appropriately 
dressed and groomed.  He appeared to be alert and oriented to all 
spheres and appeared to effectively relate to questions.  His 
behavior and demeanor were appropriate and he maintained good eye 
contact.  The Veteran's speech volume was good and there was no 
evidence of repetitive or expressive aphasia.  The Veteran's 
affect was reported to be stable throughout the course of the 
interview, but it did reflect a decrease in both range and 
intensity.  The Veteran's thought processes were logical and goal 
directed.  Thought content was free of any evidence of any 
delusional ideations, hallucinatory perceptions, obsessive-
compulsive tendencies, and impulse control issues such as might 
be seen with suicidal or homicidal ideations.  

The examiner reported that the Veteran continued to be maintained 
on psychotropic medication and continued to demonstrate 
difficulty interacting with others in the general public as he 
did not venture outside him home unless it was absolutely 
necessary.  From an occupational perspective, the examiner 
reported that given the Veteran's demeanor, the Veteran could not 
be expected to be capable of competitive employment on either a 
part time or full time basis in any capacity without extreme 
difficulty secondary to his PTSD.  The examiner assigned the 
Veteran a GAF score of 50.

A review of the record shows that the Veteran has been receiving 
mental health counseling and medication management at the VA 
Medical Center from May 2003 to at least April 2008.  A review if 
these treatment notes reveals that the Veteran has routinely 
complained of feelings of isolation, irritability, depression, 
anhedonia, trouble showing affection to his family, nightmares, 
trouble sleeping, hypervigilance, exaggerated startle response, 
flashbacks, and difficulty being in crowds.  Throughout his 
mental health treatment the Veteran has been assigned numerous 
GAF scores, ranging between 45 and 60.  Most often the Veteran's 
GAF score has been around 50, with more recent GAF scores of 45 
assigned.  The Board finds this to be evidence of evidence of 
rather severe PTSD symptomatology.

Also of record are several letters from the Veteran's treating 
counselors at the VA Medical Center.  In a letter received in 
November 2004, the Veteran's counselor reported that the Veteran 
had been receiving ongoing treatment for approximately a year and 
was disabled and unable to be around people for any length of 
time.  It was noted that the Veteran was impaired occupationally, 
interpersonally with anger, and in his reality testing ability, 
which was impaired by hypervigilance and a lack of trust in 
relationships.  

In a letter received in January 2006, the Veteran's treating 
social worker reported that the Veteran was still haunted by his 
experiences in Vietnam, which caused varying levels of 
dysfunctional stress response on a frequent basis.  It was also 
reported at that time that the Veteran would be unable to work at 
any employment that would require his full and unaltered 
attention.  

Also of record are several lay statements from various family 
members.  In April 2005 and February 2007 statements, the 
Veteran's wife reported that the Veteran was not able to be 
around other people, which kept him from participating in his 
childrens' activities.  She reported that he had trouble sleeping 
and his sleep was often disturbed by nightmares.  His wife also 
reported that he had used alcohol to numb his pain in the past 
and that the Veteran's moods were oftentimes unpredictable.  She 
reported that his symptoms had gotten worse since he was unable 
to work himself into exhaustion since his knee problems had 
flared up.  

In an April 2005 statement, the Veteran's ex-wife reported that 
she believed that one of the main reasons their marriage ended in 
divorce was because the Veteran's PTSD.  She reported that the 
Veteran had temper problems, that he was hypervigilant, and that 
he had lost contact with all his friends.  She also reported that 
he would never join in on family outings or parties, and that he 
would just stay at home by himself most of the time.    

In January and February 2007 statements, the Veteran's daughters 
reported that growing up with their father had been difficult 
because he seemed to be unable to show affection.  He worked 
himself to exhaustion and he would not attend their school and 
social events like the other parents would.  One of the Veteran's 
daughters reported that the Veteran's constant mood swings and 
criticism caused her to leave home at a very young age.

The Board finds that the Veteran is entitled to a 70 percent 
evaluation for PTSD for the period prior to January 24, 2006.  In 
this regard, the Board notes that both the Veteran's mental 
health treatment notes and his July 2003 VA examination report 
show that he had problems maintaining social relationships; that 
he was severely isolated; and that he experienced frequent 
flashbacks, nightmares, and other intrusive recollections of his 
experiences in Vietnam.  While the VA examiner did indicate that 
the Veteran only experienced moderate symptoms and assigned a GAF 
score of 60, the Board notes that the Veteran's treating 
counselors had assigned a much lower GAF score of 50 during that 
same time frame, which was indicative of a more serious 
impairment than that noted by the July 2003 VA examiner.  
Additionally, the Veteran was taking psychotropic medication for 
treatment, yet his psychiatric symptoms continued to persist and 
at times worsen.  The Board finds that this is sufficient 
evidence of deficiencies in most areas, thus warranting a 70 
percent evaluation for PTSD.   

Consideration has been given to assigning a higher evaluation for 
the period prior to January 24, 2006; however, the Board finds 
that there is no basis for concluding that the social and 
occupational impairment during this period more nearly 
approximated total than deficiencies in most areas.  In this 
regard, the Board notes while there is evidence that the Veteran 
was not working during this period, the evidence of record tended 
to indicate that this was a result of his orthopedic problems 
rather than his PTSD.  Therefore, a disability rating of 100 
percent for PTSD is not warranted prior to January 24, 2006.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board finds that the Veteran is entitled to a 100 percent 
evaluation beginning July 24, 2006.  The Board takes note of the 
letter received from the Veteran's treating social worker on July 
24, 2006.  In this note, it was reported for the first time that 
the Veteran would be unable to work at any employment that would 
require his full and unaltered attention. Additionally, the 
Veteran continues to experience total occupational impairment as 
of his most recent VA examination in November 2008, at which time 
the examiner reported that the Veteran would not be able to 
engage in part time or full time employment without severe 
difficulty as a result of his PTSD.  The fact that the Veteran's 
condition had deteriorated to the point where his treating 
counselor felt that he would be unable to sustain gainful 
employment is evidence of a disability that more nearly 
approximates total than deficiencies in most areas.  38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411.	

The Board acknowledges that the results of the VA examinations 
and the symptoms described in the mental health treatment notes 
do not indicate that the Veteran experiences all of the symptoms 
associated with either a 70 percent or a 100 percent disability 
rating for PTSD for the periods specified above.   However, the 
Court has held that the symptoms enumerated under the schedule 
for rating mental disorders are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the type 
and degree of the symptoms, or their effects, that would justify 
a particular disability rating.  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  Thus, a finding that there is deficiencies 
in most areas is sufficient to warrant a 70 percent disability 
rating for the period prior to January 24, 2006, even though all 
the specific symptoms listed for a 70 percent rating are not 
manifested; and a finding that there is total occupational 
impairment is sufficient to warrant a 100 percent disability 
rating for the period beginning January 24, 2006, even though all 
the specific symptoms listed for a 100 percent rating are not 
manifested.
      
With respect to the period prior to January 24, 2006, the Board 
has also considered whether this case should be referred to the 
Director of the VA Compensation and Pension Service for extra-
schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular 
consideration is a finding on part of the RO or the Board that 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
disability at issue are inadequate.  Therefore, initially, there 
must be a comparison between the level of severity and the 
symptomatology of the claimant's disability with the established 
criteria provided in the rating schedule for the disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration is 
required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects the Veteran has not 
required frequent hospitalizations for the disability and that 
the manifestations of the disability are contemplated by the 
schedular criteria.  Additionally, the Board has increased the 
disability evaluations as warranted by the symptoms described in 
the Veteran's VA Medical Center mental health treatment notes and 
the letters received from the Veteran's treating counselors.  In 
sum, there is no indication that the average industrial 
impairment from the disability during the period prior to January 
24, 2006, would be in excess of that contemplated by the 
increased rating granted herein.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.




Evaluation of Right Knee Arthritis, Status Post Total Knee 
Arthroplasty  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
right knee arthritis.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition of 
remote clinical histories and findings pertaining to this 
disability.

The Veteran originally filed his claim of entitlement to service 
connection for right knee arthritis in April 2003.  In October 
2010, the Veteran was afforded a VA examination of his right 
knee.  At that time the Veteran reported experiencing pain, 
instability, and swelling in his right knee.  He reported that he 
had difficulty walking over rough ground and had difficulty 
carrying anything due to the right knee instability.  The Veteran 
denied using an external ambulatory aid and denied using any type 
of right knee orthosis.

Upon physical examination the Veteran was found to walk with an 
obvious right-legged limp.  Examination of the right knee 
revealed slight swelling of the knee with no intra-articular 
fluid.  There was no evidence of malalignment or atrophy.  Range 
of motion of the right knee was from 0 to 145 degrees.  The knee 
was stable in all phases and there were no areas of tenderness.  
X-rays taken of the right knee showed osteoarthritic changes of 
the right knee with narrowing of the medial joint compartment and 
spurring.  The examiner diagnosed the Veteran with internal 
derangement of the right knee with secondary arthritic changes.

In July 2005, the Veteran was seen at the VA Medical Center for 
an orthopedic evaluation of his right knee.  At that time the 
Veteran reported that he had been receiving both steroid 
injections and synvisc injections in his right knee for 
approximately a year.  He also reported that he had been provided 
with a knee brace, which had significantly decreased his pain.  
He reported that prior to getting the brace he was only able to 
walk less than 100 yards at a time and that since getting the 
brace he was able to walk 100-150 yards at a time.

Upon physical examination there was no significant right knee 
effusion.  Right knee range of motion was 0-100 degrees and the 
range of motion was not painful.  The Veteran had grade 1 medial 
instability of the right knee.  There was no lateral collateral 
ligament instability.  The Veteran had mild joint tenderness on 
the medial side.  The examiner confirmed the diagnosis of right 
knee arthritis and reported that the Veteran may be a candidate 
for knee replacement in the future.

In November 2006, the Veteran was given another VA Medical Center 
orthopedic evaluation.  At that time the Veteran reported that he 
had become significantly limited in the activities he could do, 
including walking significant distances and playing with his 
grandchildren.  The Veteran inquired as to whether he was a 
candidate for total right knee arthroplasty at that time.

Upon physical examination there was mild varus deformity of the 
right knee.  His range of motion was 0-95 degrees.  There was no 
significant warmth or effusion about the knee.  After discussing 
the risks and benefits associated with total knee arthroplasty, 
the Veteran chose to proceed with the knee arthroplasty because 
the pain was interfering significantly with his life.

In January 2007, the Veteran underwent total right knee 
arthroplasty at the VA Medical Center.  The Veteran was seen at 
the VA Medical Center several times for follow up appointments 
after his right knee surgery.  In January 2007, the Veteran 
reported that he was having only slight and intermittent pain.  
He denied numbness, tingling, calf pain, fevers, chills, and 
night sweats.  Upon physical examination he was ambulating 
without aid, but did walk with a slight limp.  The surgical 
incision was healing well.  There was no appreciable effusion, no 
erythema, and no warmth.  The Veteran's knee was not tender.  
Active range of motion was -5 to 95 degrees and passive range of 
motion was -5 to 110 degrees.  The knee was also ligamentously 
intact.  X-rays revealed a well-placed total knee arthroplasty.

In March 2007, the Veteran was seen for his second follow up 
appointment at the VA Medical Center.  At that time, the Veteran 
reported that he was doing well.  He had completed his physical 
therapy and ambulated well and without assistance.  The Veteran 
did not complain of any pain.  Upon physical examination, the 
Veteran's range of motion was noted to be excellent, as he had 
full extension and 110+ degrees of flexion.  The knee was 
ligamentously stable.  There was no appreciable swelling or 
erythema, there was no effusion, and the incision was well 
healed.  The examiner's assessment was that the Veteran was doing 
well and it was recommended that the Veteran return to the clinic 
in 6 months for his next appointment.

In September 2007, the Veteran had another follow up appointment 
at the VA Medical Center.  At that time, the Veteran reported 
that his only complaints were of some right-sided buttocks pain.  
He denied fevers, chills, and other difficulties with his knee or 
concerns for systemic infection or infection of the total knee 
arthroplasty.  Upon physical examination, his wounds appeared to 
be well healed.  There was no erythema, exudates, or swelling.  
His range of motion was noted to be approximately 5 degrees shy 
of full extension with flexion to 130 degrees.  There was no pain 
on range of motion and minimal crepitus.  The right knee was also 
noted to be stable.  It was the examiner's assessment that the 
Veteran was progressing well and he recommended that the Veteran 
need not return for examination for one year.  

In March 2008, the Veteran was seen for another orthopedic 
consultation at the VA Medical Center.  At that time the Veteran 
reported that he had developed a sudden onset of pain, 
tenderness, and some redness in his right knee.  He reported that 
these symptoms came on without provocation and resolved with 
treatment.  Upon physical examination the knee was warm, but 
there was no effusion.  Upon examination of the surgical scar, 
there was no evidence of an acute inflammatory reaction and there 
was no localized tenderness.  Upon X-ray there were no dramatic 
findings.  The examiner reported that the incident was likely a 
gouty episode that had resolved.

At his May 2008 Board hearing, the Veteran reported that he 
continued to have pain in his right knee, but that it was not as 
bad as it had been prior to his total knee arthroplasty.  He 
reported that he could do a lot of things he had been limited in 
before, such as walking and using stairs.  He also reported that 
his knee no longer gave way since he had undergone total knee 
arthroplasty.  The Veteran did report that he had a fairly high 
pain tolerance because the pain had been so bad prior to his 
surgery and that the right knee now only bothered him when the 
pain got especially bad, because of his high pain tolerance.

In September 2008, the Veteran was afforded another VA 
examination of his right knee.  At that time the Veteran reported 
pain, weakness, stiffness, easy fatigability, and decreased 
endurance.  He denied swelling, heat, redness, instability, and 
locking.  He reported that he experienced relatively infrequent 
flare-ups.  He reported that his baseline pain was approximately 
a 2 on a 10 point scale and that during a flare-up his pain could 
be as bad as a 10+ on a 10 point scale.  He did report that the 
flare-ups occurred less than once a week and they usually only 
lasted until he terminated the aggravating activity or took his 
medication.  He reported that precipitating factors included 
lifting, twisting at the knee, cold or damp weather, and keeping 
his knee bent for periods of time exceeding approximately 30 
minutes.  The Veteran reported that he had an additional 
limitation of motion during painful flare-ups, due to pain.  He 
also reported that he no longer needed to wear a knee brace.  

Upon physical examination of the right knee, the Veteran was 
found to have a well healed surgical scar.  There was no warmth 
to the touch and there was no palpable effusion.  Extension and 
flexion against resistance were preserved, but strength was 
decreased when compared to the left lower extremity.  There was 
no medial or lateral instability.  The Veteran's active range of 
motion was 0 to 110 degrees, his passive range of motion was 0 to 
115 degrees, and his active range of motion after 10 repetitions 
was 0 to 105 degrees.  X-rays taken of the right knee showed that 
the metallic prosthesis was in satisfactory position.  The 
examiner diagnosed the Veteran with arthritis of the right knee, 
status post total knee arthroplasty.  The examiner also noted 
that the Veteran experienced increased functional limitation due 
to pain after repetitive motion, as described above.

The Board finds that the Veteran is entitled to a separate 10 
percent disability rating for instability from July 28, 2005, to 
January 8, 2007.  In this regard, the Board notes that at his 
July 2005 orthopedic evaluation, the examiner noted that the 
Veteran had grade 1 medial instability in his right knee.  
Additionally, the Veteran did report that his right knee gave out 
on him at times.  This is evidence of a mild impairment, thus 
warranting a 10 percent evaluation.  38 C.F.R. § 4.71, Diagnostic 
Code 5257. 

Consideration has been given to assigning a higher evaluation for 
the period prior to January 8, 2007, for right knee arthritis; 
however, there is no evidence that the Veteran experienced more 
than mild instability or that he had right knee flexion limited 
to 45 degrees, or right knee extension limited to 10 degrees. 

Consideration has been given to assigning a separate evaluation 
under Diagnostic Code 5258 for the period prior to January 8, 
2007.  However, there is no evidence that the Veteran experienced 
dislocated semilunar cartilage with frequent episodes of locking 
or effusion.  The VA examiner also reported that there was no 
evidence of locking or effusion.  Therefore, a separate 
evaluation under Diagnostic Code 5258 is not warranted.  
Additionally, the Board notes that pain is one of the symptoms 
contemplated by the criteria for Diagnostic Codes 5258.  As the 
Veteran has already been assigned a 10 percent evaluation for the 
right knee based on painful motion, an additional evaluation 
under Diagnostic Code 5258 for pain would be prohibited by 
38 C.F.R. § 4.14.  

Consideration has been given to assigning a separate evaluation 
under Diagnostic Code 5259 for the period prior to January 8, 
2007.  However, the Board notes that there is no evidence that 
the Veteran had cartilage removed from the right knee during that 
period.  Therefore, a separate evaluation under Diagnostic Code 
5259 is not warranted.

Consideration has been given to assigning a separate evaluation 
under Diagnostic Code 5263.  However, the Board notes that there 
is no objective evidence of genu recurvatum in the right knee.  
Therefore, a separate evaluation under DC 5263 is not warranted.

The Board finds that the Veteran is not entitled to a disability 
rating in excess of 30 percent for the period from March 1, 2008, 
through September 23, 3008, for right knee arthritis, status post 
total knee arthroplasty.  In this regard, the Board notes that 
there is no evidence that the Veteran experienced intermediate 
degrees of residual weakness, pain, or limitation of motion.

The Board finds that the Veteran is not entitled to a disability 
rating in excess of 60 percent for the period beginning September 
24, 2008, for right knee arthritis, status post total knee 
arthroplasty.  In this regard, the Board notes that a 60 percent 
disability rating is the highest evaluation available for this 
disability.

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular 
consideration is a finding on part of the RO or the Board that 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
disability at issue are inadequate.  Therefore, initially, there 
must be a comparison between the level of severity and the 
symptomatology of the claimant's disability with the established 
criteria provided in the rating schedule for the disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration is 
required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects the Veteran has not 
required frequent hospitalizations for the disability and that 
the manifestations of the disability are contemplated by the 
schedular criteria.  In sum, there is no indication that the 
average industrial impairment from the disability would be in 
excess of that contemplated by the increased rating granted 
herein.  Accordingly, the Board has determined that referral of 
this case for extra-schedular consideration is not in order.




ORDER

Entitlement to service connection for bilateral hearing loss 
disability is granted.

Entitlement to service connection for recurrent fatty tissue 
cysts is denied.

The Veteran's PTSD warrants a 70 percent rating prior to January 
24, 2006, subject to the criteria for the payment of monetary 
benefits.

The Veteran's PTSD warrants a 100 percent rating from January 24, 
2006 subject to the criteria applicable to the payment of 
monetary benefits.

The Veteran's right knee disorder warrants a separate 10 percent 
disability rating for instability for the period prior to January 
8, 2007; the benefit sought on appeal is granted to this extent 
and subject to the criteria applicable to the payment of monetary 
benefits.

The criteria for an evaluation in excess of 10 percent disability 
for right knee arthritis, status post total knee arthroplasty, 
prior to January 8, 2007 have not been met.

The criteria for an evaluation in excess of 30 percent disability 
for right knee arthritis, status post total knee arthroplasty 
from March 1, 2008 to September 23, 2008 have not been met.

The criteria for an evaluation in excess of 60 percent for 
disability of the right knee arthritis, status post total total 
knee arthroplasty from September 24, 2008 have not been met.


REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claims of entitlement to service 
connection for adult acne and chloracne are decided.

In August 2004, the RO issued a formal finding of unavailability 
of the Veteran's service records.  However, the Veteran has 
submitted a portion of his STRs.  A review of the Veteran's 
available STRs shows that in September 1971 the Veteran was 
diagnosed with acne vulgaris.  

In September 2004, the Veteran was seen at the VA Medical Center 
for treatment for various disorders.  At that time, the Veteran 
reported that he had experienced recurrent skin problems (acne 
and sebaceous cysts) since working in the defoliated forests in 
Vietnam.  The examiner diagnosed questionable chloracne. 

The Board notes that the Veteran is competent to report when he 
first experienced acne symptoms and that they have continued 
since his separation from active service.  See Heuer v. Brown, 7 
Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, 
the Board finds the Veteran to be credible.

In light of the Veteran's claims that he first started to 
experience symptoms of acne after working in the defoliated 
forests of Vietnam, the Veteran's statements that he has 
experienced acne symptoms since his separation from active 
service, and the post service treatment records from the VA 
Medical Center which show that the Veteran has a questionable 
diagnosis of chloracne; the Board finds that the Veteran should 
be afforded a VA examination to determine the nature and etiology 
of any currently present skin condition, to include chloracne.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, current treatment records should be obtained before 
a decision is rendered in this case.   

Accordingly, this case is remanded to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified, but not 
provided by the Veteran that is not 
already of record, to include medical 
records from the VA Medical Center.  If it 
is unable to obtain any such evidence, it 
should so inform the Veteran and his 
representative and request them to submit 
the outstanding evidence.

2.	Then, the Veteran should be afforded a VA 
examination by a physician with the 
appropriate expertise to determine the 
nature and etiology of any currently 
present skin condition, to include adult 
acne and chloracne.  The claims files must 
be made available to and reviewed by the 
examiner.  Any indicated studies should be 
performed.

Based on the examination results and the 
review of the claims files, the examiner 
should provide an opinion with respect to 
each skin disability as to whether there 
is a 50 percent or better probability that 
the disability is etiologically related to 
the Veteran's active service, to include 
his exposure to herbicides while serving 
in the Republic of Vietnam.

The supporting rationale for all opinions 
expressed must be provided.

3.	The RO or the AMC should undertake any 
additional development it determines to be 
warranted.

4.	Then, the RO or the AMC should 
readjudicate the Veteran's claim of 
entitlement to service connection for 
chloracne in light of all pertinent 
evidence and legal authority.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, a Supplemental 
Statement of the Case should be furnished 
to the Veteran and his representative and 
they should be afforded the requisite 
opportunity to respond.  Thereafter, if 
indicated, the case should be returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  

The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


